DETAILED ACTION
Claim(s) 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 30 recites a “computer-readable medium”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
 	The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §  101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. $ I01 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 13, 17, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENTTONEN (US 20190200406 A1) in view of HUAWEI (WO 2021/062843).

In regards to claim 1, HENTTONEN (US 20190200406 A1) teaches a method of wireless communication by a user equipment (UE), comprising: receiving a request for UE capability information from a network; and transmitting, in response to the request, UE capability information ([HENTTONEN, Fig. 6] illustrates a UE 610 configured to receive a request, 2a. Request UE capabilities, from a network, Master BS 614, and transmit, in response to the request, UE capability information, 2b. Indicate UE capabilities)  
HENTTONEN differs from claim 1, in that HENTTONEN is silent on the UE capability information, indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions.
Despite these differences similar features have been seen in other prior art features for Multi-RAT Dual Connectivity. HUAWEI (WO 2021/062843) teaches indicating a first set of value pairs, (7, 3), associated with monitoring occasions for a control channel of at least one first component carrier, CC1, and a second set of value pairs, (4, 3) associated with monitoring occasions for a control channel of at least one second CC, CC2, “As shown in Figure 5, it is assumed that the monitoring capabilities indicated by the second capability reports reported by the terminal equipment on the primary scheduling cell CC1 and the scheduled cell CC2 respectively are (X, Y) = {(7, 3), (4, 3)}, according to the SS set used to schedule the primary scheduling cell CC1 and the associated CORESET information in the first configuration information” each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions, “X” and a second value corresponding to a span length for monitoring occasions, “Y”.
Thus based upon the teachings HUAWEI it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the feature for indicating UE capability of HENTTONEN by indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network. 


In regards to claim 13,  HENTTONEN (US 20190200406 A1) teaches an apparatus for wireless communication by a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory and configured to: receive a request for UE capability information from a network; and transmit, in response to the request, UE capability information ([HENTTONEN, Fig. 6] illustrates a UE 610 configured to receive a request, 2a. Request UE capabilities, from a network, Master BS 614, and transmit, in response to the request, UE capability information, 2b. Indicate UE capabilities) 
HENTTONEN differs from claim 13, in that HENTTONEN is silent on the UE capability information, indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions.
Despite these differences similar features have been seen in other prior art features for Multi-RAT Dual Connectivity. HUAWEI (WO 2021/062843) teaches indicating a first set of value pairs, (7, 3), associated with monitoring occasions for a control channel of at least one first component carrier, CC1, and a second set of value pairs, (4, 3) associated with monitoring occasions for a control channel of at least one second CC, CC2, “As shown in Figure 5, it is assumed that the monitoring capabilities indicated by the second capability reports reported by the terminal equipment on the primary scheduling cell CC1 and the scheduled cell CC2 respectively are (X, Y) = {(7, 3), (4, 3)}, according to the SS set used to schedule the primary scheduling cell CC1 and the associated CORESET information in the first configuration information” each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions, “X” and a second value corresponding to a span length for monitoring occasions, “Y”.
Thus based upon the teachings HUAWEI it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the feature for indicating UE capability of HENTTONEN by indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network. 




In regards to claim 25, HENTTONEN (US 20190200406 A1) teaches an apparatus for wireless communication by a user equipment (UE), comprising: means for receiving a request for UE capability information from a network; and means for transmitting, in response to the request, UE capability information ([HENTTONEN, Fig. 6] illustrates a UE 610 configured to receive a request, 2a. Request UE capabilities, from a network, Master BS 614, and transmit, in response to the request, UE capability information, 2b. Indicate UE capabilities) indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions.
HENTTONEN differs from claim 25, in that HENTTONEN is silent on the UE capability information, indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions.
Despite these differences similar features have been seen in other prior art features for Multi-RAT Dual Connectivity. HUAWEI (WO 2021/062843) teaches indicating a first set of value pairs, (7, 3), associated with monitoring occasions for a control channel of at least one first component carrier, CC1, and a second set of value pairs, (4, 3) associated with monitoring occasions for a control channel of at least one second CC, CC2, “As shown in Figure 5, it is assumed that the monitoring capabilities indicated by the second capability reports reported by the terminal equipment on the primary scheduling cell CC1 and the scheduled cell CC2 respectively are (X, Y) = {(7, 3), (4, 3)}, according to the SS set used to schedule the primary scheduling cell CC1 and the associated CORESET information in the first configuration information” each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions, “X” and a second value corresponding to a span length for monitoring occasions, “Y”.
Thus based upon the teachings HUAWEI it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the feature for indicating UE capability of HENTTONEN by indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network. 



In regards to clam 30, HENTTONEN (US 20190200406 A1) teaches a computer-readable medium storing computer-executable code for wireless communication by a user equipment (UE), the code when executed by a processor cause the processor to: receive a request for UE capability information from a network; and transmit, in response to the request, UE capability information ([HENTTONEN, Fig. 6] illustrates a UE 610 configured to receive a request, 2a. Request UE capabilities, from a network, Master BS 614, and transmit, in response to the request, UE capability information, 2b. Indicate UE capabilities)  
HENTTONEN differs from claim 30, in that HENTTONEN is silent on the UE capability information, indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions.
Despite these differences similar features have been seen in other prior art features for Multi-RAT Dual Connectivity. HUAWEI (WO 2021/062843) teaches indicating a first set of value pairs, (7, 3), associated with monitoring occasions for a control channel of at least one first component carrier, CC1, and a second set of value pairs, (4, 3) associated with monitoring occasions for a control channel of at least one second CC, CC2, “As shown in Figure 5, it is assumed that the monitoring capabilities indicated by the second capability reports reported by the terminal equipment on the primary scheduling cell CC1 and the scheduled cell CC2 respectively are (X, Y) = {(7, 3), (4, 3)}, according to the SS set used to schedule the primary scheduling cell CC1 and the associated CORESET information in the first configuration information” each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions, “X” and a second value corresponding to a span length for monitoring occasions, “Y”.
Thus based upon the teachings HUAWEI it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the feature for indicating UE capability of HENTTONEN by indicating a first set of value pairs associated with monitoring occasions for a control channel of at least one first component carrier (CC) and a second set of value pairs associated with monitoring occasions for a control channel of at least one second CC, each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions and a second value corresponding to a span length for monitoring occasions, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network. 

In regards to claim 5, HENTTONEN is silent on the method of claim 1, wherein each of the second set of value pairs is independent of each of the first set of value pairs.
Despite these differences similar features have been seen in other prior art features for Multi-RAT Dual Connectivity. HUAWEI (WO 2021/062843) teaches indicating a first set of value pairs, (7, 3), associated with monitoring occasions for a control channel of at least one first component carrier, CC1, and a second set of value pairs, (4, 3) associated with monitoring occasions for a control channel of at least one second CC, CC2,  wherein each of the second set of value pairs is independent of each of the first set of value pairs by be allocated to a different CC, “As shown in Figure 5, it is assumed that the monitoring capabilities indicated by the second capability reports reported by the terminal equipment on the primary scheduling cell CC1 and the scheduled cell CC2 respectively are (X, Y) = {(7, 3), (4, 3)}, according to the SS set used to schedule the primary scheduling cell CC1 and the associated CORESET information in the first configuration information” each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions, “X” and a second value corresponding to a span length for monitoring occasions, “Y”.
Thus based upon the teachings HUAWEI it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the feature for indicating UE capability of HENTTONEN by wherein each of the second set of value pairs is independent of each of the first set of value pairs, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network. 


In regards to claim 17, HENTTONEN is silent on the apparatus of claim 13, wherein each of the second set of value pairs is independent of each of the first set of value pairs.
Despite these differences similar features have been seen in other prior art features for Multi-RAT Dual Connectivity. HUAWEI (WO 2021/062843) teaches indicating a first set of value pairs, (7, 3), associated with monitoring occasions for a control channel of at least one first component carrier, CC1, and a second set of value pairs, (4, 3) associated with monitoring occasions for a control channel of at least one second CC, CC2,  wherein each of the second set of value pairs is independent of each of the first set of value pairs by be allocated to a different CC, “As shown in Figure 5, it is assumed that the monitoring capabilities indicated by the second capability reports reported by the terminal equipment on the primary scheduling cell CC1 and the scheduled cell CC2 respectively are (X, Y) = {(7, 3), (4, 3)}, according to the SS set used to schedule the primary scheduling cell CC1 and the associated CORESET information in the first configuration information” each of the first and second sets of value pairs including a first value corresponding to a minimum time separation between consecutive spans for monitoring occasions, “X” and a second value corresponding to a span length for monitoring occasions, “Y”.
Thus based upon the teachings HUAWEI it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the feature for indicating UE capability of HENTTONEN by wherein each of the second set of value pairs is independent of each of the first set of value pairs, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network. 


Claim(s) 2, 3, 14, 15, 26 and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over HENTTONEN (US 20190200406 A1) in view of HUAWEI (WO 2021/062843) in view of SABER (US 20210377918 A1).
In regards to claim 2, HENTTONEN is silent on the method of claim 1, wherein the UE capability information further indicates a respective set of bands in a band combination that corresponds to each of the first set of value pairs and the second set of value pairs. Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information.
SABER (US 20210377918 A1) teaches where UE capability information indicates a PDCCH monitoring capability for respective set of bands in a band combination that corresponds to a component carrier or a set of component carriers, “[Abstract] Methods and apparatuses are provided in which a UE reports capability information indicating a first set of pairs and a second set of tuples. Each pair indicates serving cells configured for per-slot and per-span monitoring. Each tuple indicates serving cells configured for per-slot and per-span monitoring in an MCG and an SCG. A first pair of values for the MCG and a second pair of values for the SCG are received. A first value in each pair is a maximum number of serving cells configured for per-slot monitoring, and a second value in each pair is a maximum number of serving cells configured for per-span monitoring. A monitored candidate limit per slot is determined for the MCG and the SCG based on the first value. A monitored candidate limit per span is determined for the MCG and the SCG based on the second value…[0098] In some embodiments described above, UE capability signaling is based on a UE reporting multiple tuples of (Y, Z) or (Y, Z, W). The UE may report its capability to perform certain features in any scenario (i.e., on a per-UE basis), in particular bands (i.e., on a per-band basis), in particular band combinations for CA (i.e., on a per-bandcombination or per-BC basis), in specific bands in particular band combinations for CA (i.e., on a per-featureSet or per-FS basis), or in specific component carrier(s) (CC) in particular band combinations for CA (i.e., on a per-featureSet per cc or per-FSPC basis)…[0099] In one or more of the above-described examples, a band combination may include a collection of bands to represent a CA configuration. Depending on implementation details, when proceeding from the first item to the last item in the reporting examples above, a UE's flexibility for declaring support of certain features may increase. For example, if a UE reports its capability to perform feature A and feature B on a per-FSPC basis, the UE may have full flexibility of supporting only one of feature A or B in some or all CCs. However, if the UE reports its capability to perform the same features on a per-UE basis, then the UE may need to support or not support the features. Some embodiments may involve a trade-off relating to added flexibility and/or signaling overhead. Hence, a determination of how a certain feature is declared provide insight into the complexity of the feature in UE implementation and/or associated signaling overhead. ”
Thus based upon the teachings of SABER it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive at wherein the UE capability information further indicates a respective set of bands in a band combination that corresponds to each of the first set of value pairs and the second set of value pairs (PDCCH monitoring capability information), in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.

In regards to claim 14, HENTTONEN is silent on the apparatus of claim 13, wherein the UE capability information further indicates a respective set of bands in a band combination that corresponds to each of the first set of value pairs and the second set of value pairs.
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. NTT DoCoMo for example teaches wherein UE capability information indicates a respective set of bands in a band combination that corresponds to each of the first set of value pairs and a second set of value pairs, “The span pattern may be the same over all CCs. 




In regards to claim 26, HENTTONEN is silent on the apparatus of claim 25, wherein the UE capability information further indicates a respective set of bands in a band combination that corresponds to each of the first set of value pairs and the second set of value pairs.
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. SABER (US 20210377918 A1) teaches where UE capability information indicates a PDCCH monitoring capability for respective set of bands in a band combination that corresponds to a component carrier or a set of component carriers, “[Abstract] Methods and apparatuses are provided in which a UE reports capability information indicating a first set of pairs and a second set of tuples. Each pair indicates serving cells configured for per-slot and per-span monitoring. Each tuple indicates serving cells configured for per-slot and per-span monitoring in an MCG and an SCG. A first pair of values for the MCG and a second pair of values for the SCG are received. A first value in each pair is a maximum number of serving cells configured for per-slot monitoring, and a second value in each pair is a maximum number of serving cells configured for per-span monitoring. A monitored candidate limit per slot is determined for the MCG and the SCG based on the first value. A monitored candidate limit per span is determined for the MCG and the SCG based on the second value…[0098] In some embodiments described above, UE capability signaling is based on a UE reporting multiple tuples of (Y, Z) or (Y, Z, W). The UE may report its capability to perform certain features in any scenario (i.e., on a per-UE basis), in particular bands (i.e., on a per-band basis), in particular band combinations for CA (i.e., on a per-bandcombination or per-BC basis), in specific bands in particular band combinations for CA (i.e., on a per-featureSet or per-FS basis), or in specific component carrier(s) (CC) in particular band combinations for CA (i.e., on a per-featureSet per cc or per-FSPC basis)…[0099] In one or more of the above-described examples, a band combination may include a collection of bands to represent a CA configuration. Depending on implementation details, when proceeding from the first item to the last item in the reporting examples above, a UE's flexibility for declaring support of certain features may increase. For example, if a UE reports its capability to perform feature A and feature B on a per-FSPC basis, the UE may have full flexibility of supporting only one of feature A or B in some or all CCs. However, if the UE reports its capability to perform the same features on a per-UE basis, then the UE may need to support or not support the features. Some embodiments may involve a trade-off relating to added flexibility and/or signaling overhead. Hence, a determination of how a certain feature is declared provide insight into the complexity of the feature in UE implementation and/or associated signaling overhead. ”
Thus based upon the teachings of SABER it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive at wherein the UE capability information further indicates a respective set of bands in a band combination that corresponds to each of the first set of value pairs and the second set of value pairs (PDCCH monitoring capability information), in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.


In regards to claim 3,  HENTTONEN is silent on the method of claim 2, wherein the UE capability information further indicates, for each of the first set of value pairs and the second set of value pairs, a corresponding set of CCs in the each band of the respective set of bands.
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. SABER (US 20210377918 A1) teaches where UE capability information indicates a PDCCH monitoring capability for respective set of bands in a band combination that corresponds to a component carrier or a set of component carriers, “[Abstract] Methods and apparatuses are provided in which a UE reports capability information indicating a first set of pairs and a second set of tuples. Each pair indicates serving cells configured for per-slot and per-span monitoring. Each tuple indicates serving cells configured for per-slot and per-span monitoring in an MCG and an SCG. A first pair of values for the MCG and a second pair of values for the SCG are received. A first value in each pair is a maximum number of serving cells configured for per-slot monitoring, and a second value in each pair is a maximum number of serving cells configured for per-span monitoring. A monitored candidate limit per slot is determined for the MCG and the SCG based on the first value. A monitored candidate limit per span is determined for the MCG and the SCG based on the second value…[0098] In some embodiments described above, UE capability signaling is based on a UE reporting multiple tuples of (Y, Z) or (Y, Z, W). The UE may report its capability to perform certain features in any scenario (i.e., on a per-UE basis), in particular bands (i.e., on a per-band basis), in particular band combinations for CA (i.e., on a per-bandcombination or per-BC basis), in specific bands in particular band combinations for CA (i.e., on a per-featureSet or per-FS basis), or in specific component carrier(s) (CC) in particular band combinations for CA (i.e., on a per-featureSet per cc or per-FSPC basis)…[0099] In one or more of the above-described examples, a band combination may include a collection of bands to represent a CA configuration. Depending on implementation details, when proceeding from the first item to the last item in the reporting examples above, a UE's flexibility for declaring support of certain features may increase. For example, if a UE reports its capability to perform feature A and feature B on a per-FSPC basis, the UE may have full flexibility of supporting only one of feature A or B in some or all CCs. However, if the UE reports its capability to perform the same features on a per-UE basis, then the UE may need to support or not support the features. Some embodiments may involve a trade-off relating to added flexibility and/or signaling overhead. Hence, a determination of how a certain feature is declared provide insight into the complexity of the feature in UE implementation and/or associated signaling overhead. ”
Thus based upon the teachings of SABER it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive wherein the UE capability information further indicates, for each of the first set of value pairs and the second set of value pairs (i.e. PDCCH monitoring capability information), a corresponding set of CCs in the each band of the respective set of bands, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.


In regards to claim 15, HENTTONEN is silent on the apparatus of claim 14, wherein the UE capability information further indicates, for each of the first set of value pairs and the second set of value pairs, a corresponding set of CCs in the each band of the respective set of bands.
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. SABER (US 20210377918 A1) teaches where UE capability information indicates a PDCCH monitoring capability for respective set of bands in a band combination that corresponds to a component carrier or a set of component carriers, “[Abstract] Methods and apparatuses are provided in which a UE reports capability information indicating a first set of pairs and a second set of tuples. Each pair indicates serving cells configured for per-slot and per-span monitoring. Each tuple indicates serving cells configured for per-slot and per-span monitoring in an MCG and an SCG. A first pair of values for the MCG and a second pair of values for the SCG are received. A first value in each pair is a maximum number of serving cells configured for per-slot monitoring, and a second value in each pair is a maximum number of serving cells configured for per-span monitoring. A monitored candidate limit per slot is determined for the MCG and the SCG based on the first value. A monitored candidate limit per span is determined for the MCG and the SCG based on the second value…[0098] In some embodiments described above, UE capability signaling is based on a UE reporting multiple tuples of (Y, Z) or (Y, Z, W). The UE may report its capability to perform certain features in any scenario (i.e., on a per-UE basis), in particular bands (i.e., on a per-band basis), in particular band combinations for CA (i.e., on a per-bandcombination or per-BC basis), in specific bands in particular band combinations for CA (i.e., on a per-featureSet or per-FS basis), or in specific component carrier(s) (CC) in particular band combinations for CA (i.e., on a per-featureSet per cc or per-FSPC basis)…[0099] In one or more of the above-described examples, a band combination may include a collection of bands to represent a CA configuration. Depending on implementation details, when proceeding from the first item to the last item in the reporting examples above, a UE's flexibility for declaring support of certain features may increase. For example, if a UE reports its capability to perform feature A and feature B on a per-FSPC basis, the UE may have full flexibility of supporting only one of feature A or B in some or all CCs. However, if the UE reports its capability to perform the same features on a per-UE basis, then the UE may need to support or not support the features. Some embodiments may involve a trade-off relating to added flexibility and/or signaling overhead. Hence, a determination of how a certain feature is declared provide insight into the complexity of the feature in UE implementation and/or associated signaling overhead. ”
Thus based upon the teachings of SABER it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive wherein the UE capability information further indicates, for each of the first set of value pairs and the second set of value pairs (i.e. PDCCH monitoring capability information), a corresponding set of CCs in the each band of the respective set of bands, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.



In regards to claim 27, HENTTONEN is silent on the apparatus of claim 26, wherein the UE capability information further indicates, for each of the first set of value pairs and the second set of value pairs, a corresponding set of CCs in the each band of the respective set of bands.
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. SABER (US 20210377918 A1) teaches where UE capability information indicates a PDCCH monitoring capability for respective set of bands in a band combination that corresponds to a component carrier or a set of component carriers, “[Abstract] Methods and apparatuses are provided in which a UE reports capability information indicating a first set of pairs and a second set of tuples. Each pair indicates serving cells configured for per-slot and per-span monitoring. Each tuple indicates serving cells configured for per-slot and per-span monitoring in an MCG and an SCG. A first pair of values for the MCG and a second pair of values for the SCG are received. A first value in each pair is a maximum number of serving cells configured for per-slot monitoring, and a second value in each pair is a maximum number of serving cells configured for per-span monitoring. A monitored candidate limit per slot is determined for the MCG and the SCG based on the first value. A monitored candidate limit per span is determined for the MCG and the SCG based on the second value…[0098] In some embodiments described above, UE capability signaling is based on a UE reporting multiple tuples of (Y, Z) or (Y, Z, W). The UE may report its capability to perform certain features in any scenario (i.e., on a per-UE basis), in particular bands (i.e., on a per-band basis), in particular band combinations for CA (i.e., on a per-bandcombination or per-BC basis), in specific bands in particular band combinations for CA (i.e., on a per-featureSet or per-FS basis), or in specific component carrier(s) (CC) in particular band combinations for CA (i.e., on a per-featureSet per cc or per-FSPC basis)…[0099] In one or more of the above-described examples, a band combination may include a collection of bands to represent a CA configuration. Depending on implementation details, when proceeding from the first item to the last item in the reporting examples above, a UE's flexibility for declaring support of certain features may increase. For example, if a UE reports its capability to perform feature A and feature B on a per-FSPC basis, the UE may have full flexibility of supporting only one of feature A or B in some or all CCs. However, if the UE reports its capability to perform the same features on a per-UE basis, then the UE may need to support or not support the features. Some embodiments may involve a trade-off relating to added flexibility and/or signaling overhead. Hence, a determination of how a certain feature is declared provide insight into the complexity of the feature in UE implementation and/or associated signaling overhead. ”
Thus based upon the teachings of SABER it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive wherein the UE capability information further indicates, for each of the first set of value pairs and the second set of value pairs (i.e. PDCCH monitoring capability information), a corresponding set of CCs in the each band of the respective set of bands, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.

Claim(s) 6, 18, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENTTONEN (US 20190200406 A1) in view of HUAWEI (WO 2021/062843) in view of ANDERSSON (WO 2021024184).

In regards to claim 6, HENTTONEN is silent on the method of claim 1, wherein the UE capability information further indicates at least one of a subcarrier spacing corresponding to each of the first set of value pairs and subcarrier spacing corresponding to each of the second set of value pairs.
Despite these differences similar features have been seen in other prior art involving communicating of PDCCH Monitoring Capability. ANDERSSON (WO 2021024184) [Fig. 2] teaches where a UE capability information further indicates at least one of a subcarrier spacing, μ, corresponding to each of a first set of value pairs, one set of (X, Y ) values, and subcarrier spacing, μ, corresponding to each of a second set of value pairs, (X,Y) values. Also refer to [Table 3] which illustrates X, Y values corresponding with various subcarrier spacings.
Thus based upon the teachings of ANDERSSON it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive wherein the UE capability information further indicates at least one of a subcarrier spacing corresponding to each of the first set of value pairs and subcarrier spacing corresponding to each of the second set of value pairs, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.

In regards to claim 18, HENTTONEN is silent  the apparatus of claim 13, wherein the UE capability information further indicates at least one of a subcarrier spacing corresponding to each of the first set of value pairs and subcarrier spacing corresponding to each of the second set of value pairs.
Despite these differences similar features have been seen in other prior art involving communicating of PDCCH Monitoring Capability. ANDERSSON (WO 2021024184) [Fig. 2] teaches where a UE capability information further indicates at least one of a subcarrier spacing, μ, corresponding to each of a first set of value pairs, one set of (X, Y ) values, and subcarrier spacing, μ, corresponding to each of a second set of value pairs, (X,Y) values. Also refer to [Table 3] which illustrates X, Y values corresponding with various subcarrier spacings.
Thus based upon the teachings of ANDERSSON it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive wherein the UE capability information further indicates at least one of a subcarrier spacing corresponding to each of the first set of value pairs and subcarrier spacing corresponding to each of the second set of value pairs, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.

In regards to claim 29, HENTTONEN is silent  the apparatus of claim 25, wherein the UE capability information further indicates at least one of a subcarrier spacing corresponding to each of the first set of value pairs and subcarrier spacing corresponding to each of the second set of value pairs.
Despite these differences similar features have been seen in other prior art involving communicating of PDCCH Monitoring Capability. ANDERSSON (WO 2021024184) [Fig. 2] teaches where a UE capability information further indicates at least one of a subcarrier spacing, μ, corresponding to each of a first set of value pairs, one set of (X, Y ) values, and subcarrier spacing, μ, corresponding to each of a second set of value pairs, (X,Y) values. Also refer to [Table 3] which illustrates X, Y values corresponding with various subcarrier spacings.
Thus based upon the teachings of ANDERSSON it would have been obvious to a person of ordinary before the effective filing date of the invention to further modify HENTTONEN to arrive wherein the UE capability information further indicates at least one of a subcarrier spacing corresponding to each of the first set of value pairs and subcarrier spacing corresponding to each of the second set of value pairs, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network

Claim(s) 7-8 and 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over HENTTONEN (US 20190200406 A1) in view of HUAWEI (WO 2021/062843) in view of CHATTERJEE (US 20220182860 A1).


In regard(s) to claim 7, HENTTONEN is silent on the method of claim 1, wherein the first set of value pairs is a single value pair for a single monitoring occasion per slot for the control channel of the at least one first component carrier. Despite these differences similar features have been seen in other prior art involving communicating of PDCCH Monitoring Capability. CHATTERJEE (US 20220182860 A1) [Par. 190] teaches configuration where for a set of value pairs, a single value pair for a single monitoring occasion per slot for the control channel, monitoring duration that indicates a number of consecutive slots the one or more monitoring occasions occur for the corresponding PDCCH common search space. 
Thus based upon the findings of CHATTERJEE it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the first set of value pairs suggested by the combined teachings of HENTTONEN in view of HUAWEI, wherein the first set of value pairs is a single value pair for a single monitoring occasion per slot for the control channel of the at least one first component carrier, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.

In regard(s) to claim 19, HENTTONEN is silent on the apparatus of claim 13, wherein the first set of value pairs is a single value pair for a single monitoring occasion per slot for the control channel of the at least one first component carrier. Despite these differences similar features have been seen in other prior art involving communicating of PDCCH Monitoring Capability. CHATTERJEE (US 20220182860 A1) [Par. 190] teaches configuration where for a set of value pairs, a single value pair for a single monitoring occasion per slot for the control channel, monitoring duration that indicates a number of consecutive slots the one or more monitoring occasions occur for the corresponding PDCCH common search space. 
Thus based upon the findings of CHATTERJEE it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the first set of value pairs suggested by the combined teachings of HENTTONEN in view of HUAWEI, wherein the first set of value pairs is a single value pair for a single monitoring occasion per slot for the control channel of the at least one first component carrier, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.



In regards to claim 8, HENTTONEN is silent on the method of claim 7, wherein the UE capability information further indicates, for each of the second set of value pairs, whether the single value pair is supported. Despite these differences similar features have been seen in other prior art involving communicating of PDCCH Monitoring Capability. CHATTERJEE (US 20220182860 A1) [Par. 190] teaches where UE capability information further indicates for a set of value pairs, whether a single value pair for a single monitoring occasion per slot for the control channel, monitoring duration that indicates a number of consecutive slots the one or more monitoring occasions occur for the corresponding PDCCH common search space. 
Thus based upon the findings of CHATTERJEE it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the second set of value pairs suggested by the combined teachings of HENTTONEN in view of HUAWEI, wherein the UE capability information further indicates, for each of the second set of value pairs, whether the single value pair is supported, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.


In regards to claim 20, HENTTONEN is silent on the apparatus of claim 19, wherein the UE capability information further indicates, for each of the second set of value pairs, whether the single value pair is supported. Despite these differences similar features have been seen in other prior art involving communicating of PDCCH Monitoring Capability. CHATTERJEE (US 20220182860 A1) [Par. 190] teaches where UE capability information further indicates for a set of value pairs, whether a single value pair for a single monitoring occasion per slot for the control channel, monitoring duration that indicates a number of consecutive slots the one or more monitoring occasions occur for the corresponding PDCCH common search space. 
Thus based upon the findings of CHATTERJEE it would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the second set of value pairs suggested by the combined teachings of HENTTONEN in view of HUAWEI, wherein the UE capability information further indicates, for each of the second set of value pairs, whether the single value pair is supported, in order to provide a benefit of providing more comprehensive indication of UE capability information to a network.

Claim(s) 10 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over HENTTONEN (US 20190200406 A1) in view of HUAWEI (WO 2021/062843) in view of WANG (US 20190173626 A1).


In regards to claim 10, HENTTONEN is silent on the method of claim 1, wherein the first set of value pairs is associated with CCs of a first mobile communication capability of a radio access technology (RAT), and the second set of value pairs is associated with CCs of a second mobile communication capability of the RAT.
Despite these differences similar features have been seen in other prior art involving use of multiple carriers for carrier aggregation (CA). WANG (US 20190173626 A1) [Par. 18] for example teaches a carrier aggregation where the CA is used via first component carrier of a first RAT, and a second component carrier of a second RAT, “[0018] In other aspects, a base station can establish a wireless link with a user device via a first component carrier using a first RAT. The base station then determines that the user device supports a second component carrier using a second RAT. The base station may determine this by receiving an indication from the user device via the first component carrier, another base station, or a mobility management entity that manages a network of base stations. The data relating to the second component carrier can include communication data for communication between the user device and the other base station via the second component carrier using the second RAT.”
Thus based upon the findings of Wang it would obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify first set of CCs and second set of CCs suggested by HENTTTONEN in view of HUAWEI to arrive at wherein the first set of value pairs is associated with CCs of a first mobile communication capability of a radio access technology (RAT), and the second set of value pairs is associated with CCs of a second mobile communication capability of the RAT, in order to provide a benefit of multi-RAT communication.

In regards to claim 22, HENTTONEN is silent on the apparatus of claim 13, wherein the first set of value pairs is associated with CCs of a first mobile communication capability of a radio access technology (RAT), and the second set of value pairs is associated with CCs of a second mobile communication capability of the RAT.
Despite these differences similar features have been seen in other prior art involving use of multiple carriers for carrier aggregation (CA). WANG (US 20190173626 A1) [Par. 18] for example teaches a carrier aggregation where the CA is used via first component carrier of a first RAT, and a second component carrier of a second RAT, “[0018] In other aspects, a base station can establish a wireless link with a user device via a first component carrier using a first RAT. The base station then determines that the user device supports a second component carrier using a second RAT. The base station may determine this by receiving an indication from the user device via the first component carrier, another base station, or a mobility management entity that manages a network of base stations. The data relating to the second component carrier can include communication data for communication between the user device and the other base station via the second component carrier using the second RAT.”
Thus based upon the findings of Wang it would obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify first set of CCs and second set of CCs suggested by HENTTTONEN in view of HUAWEI to arrive at wherein the first set of value pairs is associated with CCs of a first mobile communication capability of a radio access technology (RAT), and the second set of value pairs is associated with CCs of a second mobile communication capability of the RAT, in order to provide a benefit of multi-RAT communication.


Claim(s) 11-12, 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over HENTTONEN (US 20190200406 A1) in view of HUAWEI (WO 2021/062843) in view of 3GPP [Page 3] (HUAWEI., et al., “Introduction of EN-DC Contiguous and Non-Contiguous”, 3GPP TSG-RAN2 Meeting#104, 3GPP, cited in September 2, 2021 IDS)

In regards to claim 11,  HENTTONEN is silent on the method of claim 1, wherein the UE capability information further indicates at least one first feature group corresponding to the at least one first CC, and the UE capability information separately indicates the at least one feature group corresponding to the at least one second CC. 
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. 3GPP [Page 3] (HUAWEI., et al., “Introduction of EN-DC Contiguous and Non-Contiguous”, 3GPP TSG-RAN2 Meeting#104, 3GPP, cited in September 2, 2021 IDS) teaches where UE capability information indicates at least one feature group corresponding to at least one first CC and the UE capability information separately indicates at least one feature group corresponding to the at least one second CC, “featureSetLIstPerDownlink CC” 
Thus based upon the findings of 3GPP it would obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify first set of CCs and second set of CCs suggested by HENTTTONEN in view of HUAWEI to arrive at wherein the UE capability information further indicates at least one first feature group corresponding to the at least one first CC, and the UE capability information separately indicates the at least one feature group corresponding to the at least one second CC., in order provide benefit of a more comprehensive UE capability feature.

In regards to claim 23,  HENTTONEN is silent on the apparatus of claim 13, wherein the UE capability information further indicates at least one first feature group corresponding to the at least one first CC, and the UE capability information separately indicates the at least one feature group corresponding to the at least one second CC. 
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. 3GPP [Page 3] (HUAWEI., et al., “Introduction of EN-DC Contiguous and Non-Contiguous”, 3GPP TSG-RAN2 Meeting#104, 3GPP, cited in September 2, 2021 IDS) teaches where UE capability information indicates at least one feature group corresponding to at least one first CC and the UE capability information separately indicates at least one feature group corresponding to the at least one second CC, “featureSetLIstPerDownlink CC” 
Thus based upon the findings of 3GPP it would obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify first set of CCs and second set of CCs suggested by HENTTTONEN in view of HUAWEI to arrive at wherein the UE capability information further indicates at least one first feature group corresponding to the at least one first CC, and the UE capability information separately indicates the at least one feature group corresponding to the at least one second CC., in order provide benefit of a more comprehensive UE capability feature.

In regards to claim 12, HENTTONEN is silent on the method of claim 11, wherein the at least one feature group indicates at least one capability of at least one of: the monitoring occasions being within a first 3 OFDM symbols of a slot, the monitoring occasions being within a same span of 3 consecutive symbols in a slot, the monitoring occasions being within any symbols in a slot, the monitoring occasions being within any symbols in a slot with a downlink control information (DCI) gap, or the monitoring occasions being within any symbols in a slot with a span gap.
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. 3GPP [Page 3] (HUAWEI., et al., “Introduction of EN-DC Contiguous and Non-Contiguous”, 3GPP TSG-RAN2 Meeting#104, 3GPP, cited in September 2, 2021 IDS) teaches where UE capability information indicates at least one feature group corresponding to at least one first CC and the UE capability information separately indicates at least one feature group corresponding to the at least one second CC, “featureSetLIstPerDownlink CC”  where the features include, pdcchMonitoringAnyOccassions where, “withDCI-gap indicates whether the UE supports PDCCH search space monitoring occasions in any symbol of the slot…”
Thus based upon the findings of 3GPP it would obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify first set of CCs and second set of CCs suggested by HENTTTONEN in view of HUAWEI to arrive at wherein the at least one feature group indicates at least one capability of at least one of: the monitoring occasions being within a first 3 OFDM symbols of a slot, the monitoring occasions being within a same span of 3 consecutive symbols in a slot, the monitoring occasions being within any symbols in a slot, the monitoring occasions being within any symbols in a slot with a downlink control information (DCI) gap, or the monitoring occasions being within any symbols in a slot with a span gap., in order provide benefit of a more comprehensive UE capability feature.

In regards to claim 24, HENTTONEN is silent on the apparatus of claim 23, wherein the at least one feature group indicates at least one capability of at least one of: the monitoring occasions being within a first 3 OFDM symbols of a slot, the monitoring occasions being within a same span of 3 consecutive symbols in a slot, the monitoring occasions being within any symbols in a slot, the monitoring occasions being within any symbols in a slot with a downlink control information (DCI) gap, or the monitoring occasions being within any symbols in a slot with a span gap.
Despite these differences similar features have been seen in other prior art involving the communicating of UE capability information. 3GPP [Page 3] (HUAWEI., et al., “Introduction of EN-DC Contiguous and Non-Contiguous”, 3GPP TSG-RAN2 Meeting#104, 3GPP, cited in September 2, 2021 IDS) teaches where UE capability information indicates at least one feature group corresponding to at least one first CC and the UE capability information separately indicates at least one feature group corresponding to the at least one second CC, “featureSetLIstPerDownlink CC”  where the features include, pdcchMonitoringAnyOccassions where, “withDCI-gap indicates whether the UE supports PDCCH search space monitoring occasions in any symbol of the slot…”
Thus based upon the findings of 3GPP it would obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify first set of CCs and second set of CCs suggested by HENTTTONEN in view of HUAWEI to arrive at wherein the at least one feature group indicates at least one capability of at least one of: the monitoring occasions being within a first 3 OFDM symbols of a slot, the monitoring occasions being within a same span of 3 consecutive symbols in a slot, the monitoring occasions being within any symbols in a slot, the monitoring occasions being within any symbols in a slot with a downlink control information (DCI) gap, or the monitoring occasions being within any symbols in a slot with a span gap., in order provide benefit of a more comprehensive UE capability feature.

Allowable Subject Matter
Claim(s) 4, 9, 16, 21, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476